                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


JOSELINE AURA,
by and through Victor M. Arellano
and Rosaelia Gutierrez,

     and                                        Case No. 18-cv-1248-pp

ESTATE OF GILBERTO AURA

                 Plaintiffs,
     v.

CROTHALL LAUNDRY SERVICES, INC.

                 Involuntary Plaintiff,
     v.

PELLERIN MILNOR CORPORATION

                 Defendant.


    ORDER APPROVING STIPULATION OF DISMISSAL (DKT. NO. 14)


     On August 13, 2019, the parties filed a stipulation of dismissal. Dkt.

No. 14. The court APPROVES the stipulation and ORDERS that this case is

DISMISSED with prejudice and without costs to any party.

     Dated in Milwaukee, Wisconsin this 14th day of August, 2019.

                                          BY THE COURT:



                                          HON. PAMELA PEPPER
                                          United States District Judge
